— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Friedmann, J.), rendered August 21, 1991, convicting him of criminal sale of a controlled substance in the third degree, upon his *866plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
We find that the defendant’s plea of guilty was knowingly and voluntarily entered (see, North Carolina v Alford, 400 US 25).
Appellate review of the remaining issue raised by the defendant was effectively waived by him as part of his plea bargain. Accordingly, the judgment of conviction is affirmed (see, People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1). Mangano, P. J., Sullivan, Balletta and O’Brien, JJ., concur.